346 S.W.2d 934 (1961)
Addle Mae Webb DEAL et vir, Appellants,
v.
Mike A. McLEROY, Appellee.
No. 3869.
Court of Civil Appeals of Texas, Waco.
May 18, 1961.
Rehearing Denied June 8, 1961.
Bierwirth & Rosenbaum, Leonard Z. Finger, Houston, for appellants.
Fulbright, Crooker, Freeman, Bates & Jaworski, Gibson Gayle, Jr., Houston, for appellee.
WILSON, Justice.
Appellant contends certain jury findings in a rear-end automobile collision case are contrary to the overwhelming preponderance of the evidence. These findings are to the effect that defendant did not fail to make proper application of his brakes, that the collision was the result of an unavoidable accident, and defendant was acting in emergency in which he used due care.
Appellant says the court erred in overruling her motion for judgment non obstante veredicto on these grounds. Such judgment may not be rendered on the basis findings are contrary to the overwhelming preponderance of the evidence. Gulf, Colorado *935 & Santa Fe Ry. Co. v. Deen, 158 Tex. 466, 312 S.W.2d 933, 937.
It is urged that the motion for new trial was erroneously overruled for the same reasons. The evidence was conflicting. There is adequate evidence from which the jury could have properly decided that appellee was led to believe the automobile occupied by appellant would continue traveling across the intersection in question when the green traffic control signal light changed to an amber caution light; that appellants' vehicle stopped suddenly and unexpectedly, and that an ordinarily prudent person would not necessarily have anticipated the stop in time to apply brakes in a manner other than did appellee.
We have reviewed the evidence, and the points are overruled. Affirmed.